DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 Status of Application, Amendments, And/Or Claims
The amendments of claim 1 have been made of record.
Claim 1 is pending and under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor for insufficient antecedent basis for claim 1 which recites the limitation "the chemotherapeutic compound" in the last line is withdrawn in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 103-withdrawn

The rejection of claim(s) 1 under pre-AIA  35 U.S.C. 103(a) as obvious over Han et al (US Pub. No. 20090234106) in view of Cooke and Brenton (previously presented, Lancet Oncol 12: 1169-1174, 2011) and Schmeler et al (J. Clin. Oncology 2010 (Meeting abstract) is withdrawn in view of the specification support of surprising results shown in Figures 26 and 27 wherein the administration of DOX+sActRII reduces tumor size more that DOX or sActRIIB alone. Similarly, FIG. 36 depicts that the administration of DOX+Activin Ab reduces tumor size more than DOX or Activin antibody alone, and FIG. 37 depicts reduction in tumor weight in response to DOX+Activin Ab is more than either DOX or Activin antibody. Therefore, the rejection is withdrawn.
Conclusion
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646